Birdsong, Judge.
This court, on December 1, 1982, affirmed the trial court in the case of Van Dyke v. Allstate Ins. Co. (Case No. 64511) but reversed the trial court in the case of Atlanta Cas. Co. v. Flewellen (Case No. 64501). Disposition of both cases was by our opinion appearing at 164 Ga. App. 885 (300 SE2d 166). The Supreme Court granted certiorari as to both cases, affirming our judgment confirming the grant by the trial court of summary judgment to Van Dyke (Van Dyke v. Allstate Ins. Co., 250 Ga. 709 (300 SE2d 673)). Thus the judgment in Van Dyke v. Allstate Ins. Co., 164 Ga. App. 885, supra, is final.
However, the Supreme Court has reversed our judgment in the case of Atlanta Cas. Co. v. Flewellen, 164 Ga. App. 885, supra, wherein we reversed the judgment of the trial court granting summary judgment to Flewellen and denying same to Atlanta Casualty Co. Flewellen v. Atlanta Cas. Co., 250 Ga. 709 (300 SE2d 673). The judgment of this court relating to Case No. 64501, Atlanta Cas. Co. v. Flewellen, only, accordingly is vacated and the opinion of the Supreme Court relating to that case is made our own. Accordingly, in the case of Atlanta Cas. Co. v. Flewellen (Case No. 64501), the judgment of the trial court is reversed and the case is remanded to the trial court for action consistent with the opinion and judgment of the Supreme Court as adopted and made the judgment of this court. The judgment in Case No. 64511, Van Dyke v. Allstate Ins. Co., remains affirmed.

Judgment affirmed as to Case No. 64511. Judgment reversed 
*786
and remanded as to Case No. 64501.

Decided September 8, 1983.
William C. Sanders, for appellant (case no. 64501).
William H. Hendrick, for appellee.
O. J. Mullininx, Don C. Keenan, for appellant (case no. 64511). Martin Kent, Thomas S. Carlock, R. Clay Porter, for appellee. John R. Rogers, James E. Butler, Jr., Alfred L. Allgood, Andrew W. Estes, Don C. Keenan, Lamar W. Sizemore, Jr., William S. Stone, William Lewis Spearman, James G. Jackson, Oliver B. Dickins, Jr., Bryan F. Dorsey, A. Terry Sorrels, Anthony J. McGinley, N. Forrest Montet, Robert M. Travis, Thomas D. Harper, H. Andrew Owen, Timothy J. Sweeney, amici curiae.

Shulman, C. J., Deen, P. J., Quillian, P. J., McMurray, P. J., Banke, Carley, Sognier and Pope, JJ., concur.